Citation Nr: 0419568	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  96-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disability, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).

Procedural history

The veteran served on active duty from August 1967 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.

In February 1991, the RO received the veteran's claim of 
entitlement to service connection for a skin disorder.  In 
the April 1994 rating decision, the RO denied the claim.  The 
veteran disagreed with the April 1994 rating decision and 
initiated this appeal. The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 1995.

In May 1997 and again in October 2000, the Board remanded 
this case for further evidentiary development. After the 
requested development was accomplished, the RO on each 
occasion issued a supplemental statement of the case (SSOC) 
in which  the previous denial was continued.

Issue not on appeal

In October 2000, the Board denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected post-traumatic stress disorder.  That decision is 
final.  See 38 C.F.R. § 20.1100 (2003).


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam War.

2.  Competent medical evidence does not reveal that the 
veteran's current skin disorders are causally related to his 
military service or any incident thereof, to include 
herbicide exposure.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a skin disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991). The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted. See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist. 
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement

Prior to the enactment of the VCAA, for example in the June 
2000 SSOC, the RO based its denial of the veteran's claim of 
entitlement to service connection by finding that the claim 
was not well grounded.  The subsequently enacted VCAA 
eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claim, in letters dated in June 2002 and May 
2003, the RO again denied service connection for a skin 
disorder based on the substantive merits of the claim, as 
reflected by the SSOC issued in January 2004.  Thus, any 
procedural defect contained in past RO adjudications which 
applied the now obsolete well groundedness standard has since 
been rectified.  The veteran was given the opportunity to 
submit evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO in June 2002 and May 2003, by the 
Board's remands in March 1997 and October 2000, by the RO's 
April 1994 and May 1995 rating decisions, by the May 1995 
statement of the case (SOC), and by the February 1996 and 
January 2004 SSOCs, of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.

More significantly, the letter sent to the veteran in May 
2003, with a copy to his representative, specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of that letter and by means of the January 2003 SSOC as 
to what evidence he was required to provide and what evidence 
VA would attempt to obtain on his behalf.  Those documents 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that was necessary to substantiate the claim, and 
they properly indicated which portion of that information and 
evidence was to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  

The Board notes that, even though the May 2003 letter 
requested a response within 30 days, more than one year has 
now expired since he was so notified.  The Board also notes 
that the fact that the veteran's claim was reviewed by the RO 
in January 2004 (as reflected by the SSOC issued in that 
month), less than one year following the notification in May 
2003 of the evidence necessary to substantiate his claim, 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in 
38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  The Board finds that the veteran was notified 
properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records and all available VA outpatient treatment records.  
In addition, the veteran was accorded a VA examination in 
February 2000, the report of which has been associated with 
his claims file.  

VA has tried repeatedly to obtain records of additional VA 
treatment cited by the veteran, but has been unsuccessful; 
the facilities referenced by the veteran have advised VA that 
such records are not available.  In response to queries by 
VA, the veteran has indicated that he has no further evidence 
to submit to VA, or which VA should obtain.    

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He was accorded a hearing at the RO in 
June 1995, per his request.  He indicated in his VA Form 9 
that he did not want a hearing before the Board.  All 
pertinent due process requirements have been met.  See 
38 C.F.R. § 3.103 (2003). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active wartime 
military service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2003); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 
See 38 C.F.R. § 3.307(a)(6)(ii) (2003).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is otherwise the result of active service.

Analysis

The veteran is seeking service connection for a skin 
disorder.  His essential contention is that this condition is 
related to herbicide exposure in Vietnam.

As was noted by the Board in its October 2000 decision, the 
veteran's original VA claims folder has been lost, and 
certain records which existed before 1991 are lost. The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board additionally observes that the rebuilt claims 
folder is now two volumes and contains sufficient evidence to 
enable the Board to render an informed decision in this case, 
which as explained below hinges on medical nexus.  Crucially, 
the veteran's original service medical records are preserved 
and are part of the file.  

In the interest of clarity, the Board will apply the Hickson 
analysis, discussed above, to this issue.

With respect to Hickson element (1), current disability, 
there is no question that the veteran has a skin disorder, or 
more properly a variety of skin problems.  This is 
demonstrated by various medical records dated over many 
years, to include most recently the report of a February 2000 
examination which indicated diagnoses of probable hand 
eczema, tinea pedis and onychomycosis of the feet and 
toenails, and perianal excoriations.  Hickson element (1) has 
therefore been met.  The Board observes that none of the skin 
disorders which have been identified are Agent Orange 
related.  See 38 C.F.R. § 3.309(e), which has been discussed 
above.

Turning to Hickson element (2), in-service incurrence of 
disease or injury, 
the veteran's service medical records are entirely silent as 
to complaint, treatment or diagnosis of skin disorder in 
service.  The report of the veteran's separation examination 
in August 1969 shows that the skin was clinically evaluated 
as normal, while a report of medical history prepared at that 
time shows that the veteran denied having, or ever having 
had, skin diseases.  Hickson element (2) has therefore not 
been met with respect to in-service disease.  

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  The veteran's service records 
show that he served in Vietnam during the Vietnam War.  
Because the veteran served in Vietnam, exposure to herbicides 
is presumed.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2003).  Hickson element (2) is 
therefore met only as to in-service exposure to herbicides, 
which is presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307.

Moving on to element (3), medical nexus, such nexus is 
ordinarily presumed if an Agent Orange related disease is 
present.  See 38 C.F.R. § 3.309(e), [subject to the 
exceptions found in 38 C.F.R. § 3.307(a)(6)(ii)].  However, 
the disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order for 
the veteran to enjoy the presumption of service incurrence 
thereunder.

The veteran has been diagnosed with various skin disorders.  
The disabilities specified at 38 C.F.R. § 3.309(e) do not 
include skin disorders other than chloracne or other acneform 
disease consistent with chloracne.  The medical evidence does 
not show that the veteran's skin problems have been diagnosed 
as symptomatic of chloracne or any other acneform disease, 
nor has the veteran so alleged.  Thus, the veteran's 
variously diagnosed skin disorders do not encompass Agent 
Orange related diseases.  

Moreover, as noted by the Board above, the Secretary has not 
specifically determined that there is a positive association 
between a skin disorder other than chloracne or other 
acneform disease associated with chloracne and exposure to 
herbicides.  The Board notes, in that regard, that the report 
of the February 2000 examination includes a conclusion by the 
examiner that, in his opinion and following a review of the 
literature, none of the skin problems manifested by the 
veteran at that time had any association with Agent Orange 
exposure, but rather were fairly common chronic skin 
problems.  The examiner also noted that review of the 
veteran's past medical records did not present anything 
different to the conclusion reached.  Therefore, although the 
veteran is presumed to have been exposed to herbicides in 
Vietnam, he is not presumed to be entitled to service 
connection for a skin disorder based on such exposure.

As discussed above, even though a presumptive medical nexus 
based upon the veteran Agent Orange exposure is not warranted 
due to the nature of the veteran's skin disabilities, this 
does not preclude the veteran from otherwise establishing 
service connection based on the evidence of record, to 
include competent medical nexus evidence.  See Combee, supra.

With respect to medical nexus, the question presented in this 
case is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  There are of record, however, various 
medical reports and opinions, none of which associate the 
veteran's skin problems with in-service Agent Orange 
exposure.  In fact, as discussed above, the February 2000 
examiner, when confronted with the question of whether the 
veteran's skin problems were related to Agent Orange 
exposure, specifically rejected that possibility.  

The only evidence that supports the veteran's contentions, to 
the effect that his skin problems were the product of in-
service exposure to Agent Orange, is the statements submitted 
by the veteran himself.  However, he has not shown that he 
has the requisite medical training that would render him 
competent to proffer such opinions, and as such they are of 
no probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992); see also 38 C.F.R. § 
3.159(a)(1) (2003) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  As 
noted above, the only evidence that supports the veteran's 
position is his own statements, which are not shown to be 
probative.  The medical evidence, while demonstrating that he 
has current skin problems, does not show that these problems 
are such that they can be presumed to be the product of in-
service Agent Orange exposure, nor does it show that a skin 
disorder was manifested during service or could be in any 
other manner related thereto.  The Board observes that there 
is no evidence which serves to link the veteran's current 
skin problems to any other aspect of his military service, 
and the veteran does not appear to so contend. 

In short, a nexus between the veteran's military service has 
not been established, either on a presumptive basis (via the 
Agent Orange presumptions) or directly (via Combee 
considerations).  Hickson element (3) has therefore not been 
satisfied, and the veteran's claim fails on that basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a skin disorder.  Therefore, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for a skin disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



